Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election, without traverse, of Group I, claims 1, 2, 4, and 9 drawn to a method of treating/preventing diabetic neuropathy, in the response filed on 11/19/2021 is acknowledged.  Acknowledgement is made of Applicant’s election of the compound specie having the structure shown below:

    PNG
    media_image1.png
    148
    244
    media_image1.png
    Greyscale


Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 3, 4 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected compound specie, there being no allowable generic or linking claim.
Claims 1, 2, 4, and 9 are under examination in accordance to the elected species in the instant office action. 


Expansion of Species
The elected species has been found to be either anticipated or rendered obvious by prior art. During the course of examination, certain prior art that pertains to nonelected species, i.e.

    PNG
    media_image2.png
    187
    402
    media_image2.png
    Greyscale
, reading on the compound of the formula (Ia) wherein Rx and Ry are H, RA is haloalkyl (CF3) was found, and in the interest of advancing prosecution of the application it has been applied to the appropriate claims below. The prior art search, however, has not be extended unnecessarily to cover all nonelected species of the formula (Ia), and the requirement for a species election has not been withdrawnbecause the claims include subject matter that has not been searched, such as the nonelected compounds of formula (Ia). See MPEP § 803.02. 

Priority
This application is a continuation of U.S. Patent Application No. 16/026,651, filed on 
July 3, 2018, which is a continuation of U.S. Patent Application No. 15/335,971, filed on October 27, 2016, now U.S. Patent Application No. 10,040,769, which application claims the benefit of U.S. Provisional Application No. 62/246,965, filed October 27, 2015, and U.S. Provisional Application No. 62/281,990, filed January 22, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 was filed after the mailing date of the 11/19/2021 has been considered by the examiner.

Claim Rejections – Improper Markush Group
Claims 1, 2, 4, and 9 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a single structural similarity,” or (2) the species do not share a common use.  Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph).
The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  

The Markush grouping “treating” and “preventing” do not share a common use, and is therefore improper, because the patient populations, do not overlap in scope.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided). 
In order to overcome this rejection, Applicant should amend claim 1 by deleting either the word “preventing” or the word “treating” in order that the species share a common use, “treating” or “preventing”.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Van Duzer et al. (US 20120121502 A1) in view of Medori et al., in Proceedings of the National Academy of Sciences USA 82, 7716–7720 (1985) in view of d’Ydewalle et al. in Nature Medicine 17(8), 968–975 (2011).
Van Duzer et al. teaches a method of treating a disease mediated by HDAC6 in a subject comprising administering to the subject a compound of formula I: 

    PNG
    media_image3.png
    192
    301
    media_image3.png
    Greyscale
or a pharmaceutically acceptable salt, ester or prodrug thereof, see claim 64 as HDAC6 inhibitors, see Abstract, and the substituents for R2 and R1 can be C1-C12-alkoxy, see para [0051]. Moreover, Van Duzer et al. teaches compound 40 depicted below:

    PNG
    media_image2.png
    187
    402
    media_image2.png
    Greyscale
as one of the exemplified compounds of the formula (I) having an excellent IC50 for HDAC6, see pages 13, 20, and 36. Van Duzer et al. 
	Van Duzer et al. does not teach peripheral diabetic neuropathy. 
Medori teaches impaired axonal transport in the sciatic and primary visual systems as an experimental rat model of diabetic neuropathy (i.e. a streptozotocin-induced diabetic rat model). Medori teaches both systems showed impaired transport of neurofilament subunits tubulin, actin and a 30- and 60-kDa polypeptide.  Medori teaches that transport is impaired in both central and peripheral axons of diabetic animals.  Medori teaches that the changes in axonal transport are likely to occur in other diabetic animal models and in human diabetes (Abstract, page 7716).    
d’Ydewalle teaches a transgenic mouse model of Charcot-Marie-Tooth Disease (CMT), the most common inherited disorder of the peripheral nervous system.  d’Ydewalle teaches the transgenic model is characterized by HSPB1 mutations in neurons only, wherein the expression of said mutations decreased acetylated α-tubulin abundance in peripheral nerves and induced severe axonal transport deficits.  d’Ydewalle teaches an increase in α-tubulin acetylation induced by pharmacological inhibition of histone deacetylase 6 (HDAC6) using small drug-like molecules corrected the axonal transport defects and rescued the CMT phenotype, indicating that HDAC6 plays a key part in the pathology of HSPB1-induced peripheral neuropathies.  d’Ydewalle teaches inhibition of HDAC6 may be a new therapeutic approach for peripheral 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to treat a subject having diabetic peripheral neuropathy with the HDAC6-specific inhibitor, i.e., compound 40 taught by Van Duzer et al.  One would have been motivated to do so, with a reasonable expectation of success because 1) Medori teaches that animal models of diabetic neuropathy are characterized by impaired axonal transport in the sciatic nervous system and 2) d’Ydewalle teaches an animal model of peripheral neuropathy is a) characterized by severe axonal transport deficits and decreased acetylated α-tubulin, b) administration of small molecule HDAC6-specific inhibitors corrected the axonal transport defects, and c) inhibition of HDAC6 may be a new therapeutic approach for peripheral neuropathies.  
As such, because diabetic neuropathy is characterized by impaired axonal transport in peripheral nerves (Medori), there would have been a reasonable expectation that administering compound 40 as an HDAC6-specific inhibitor taught byVan Duzer et al. would correct said impaired transport, in a subject having diabetic neuropathy by increasing acetylated α-tubulin in peripheral nerves of said subject (d’Ydewalle).  


s 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Van Duzer et al. (US 20120121502 A1) in view of Medori et al., in Proceedings of the National Academy of Sciences USA 82, 7716–7720 (1985) in view of d’Ydewalle et al. in Nature Medicine 17(8), 968–975 (2011) as applied to the rejection of claims 1 and 2 set forth above. 
	The teachings of Van Duzer et al., Medori et al., and d’Ydewalle et al. have been discussed in the above 103 rejection.
	Van Duzer et al., Medori et al., and d’Ydewalle et al. collectively do not teach
the elected compound:

    PNG
    media_image1.png
    148
    244
    media_image1.png
    Greyscale
. However, Van Duzer et al. teaches a method of treating a disease mediated by HDAC6 in a subject comprising administering to the subject a compound of formula I: 

    PNG
    media_image3.png
    192
    301
    media_image3.png
    Greyscale
or a pharmaceutically acceptable salt, ester or prodrug thereof, see claim 64, see Abstract, and the substituents for R2 and R1 can be C1-C12-alkoxy, see para [0051]. Moreover, Van Duzer et al. teaches compound 40 depicted below:

    PNG
    media_image2.png
    187
    402
    media_image2.png
    Greyscale

and compound 134 depicted below:

    PNG
    media_image4.png
    196
    357
    media_image4.png
    Greyscale
as two of exemplified compounds of the formula (I) having an excellent IC50 for HDAC6, see pages 13, 20, and 36. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify compound 40 of Van Duzer et al. by replacing the Hydrogen atom at the ortho position of the CF3 of the phenyl ring with a methoxy group to give Applicant’s claimed elected compound. One would have been motivated by the fact that Van Duzer et al. teaches methoxy and hydrogen are replaceable, see para [0051] and also because compounds such as compound 137 similar to compound 40 bearing a methoxy group exhibits excellent HDAC6 activity. One would reasonably expect the modified compound 40 to exhibits excellent HDAC6 activity with success. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1, 2, 4, and 9 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,858,323 B2 and over claims 1-2 of U.S. Patent No. 10,040,769. Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of both U.S. patents teach a method for treating diabetic peripheral neuropathy in a subject in need thereof comprising administering to the subject a therapeutically effective amount of an HDAC6-specific inhibitor that includes compound of the formula II, see all claims. 
The claims of both U.S. patents do not teach the expanded compound and the elected compound. 
However, Van Duzer et al. teaches a method of treating a disease mediated by HDAC6 in a subject comprising administering to the subject a compound of formula I: 

    PNG
    media_image3.png
    192
    301
    media_image3.png
    Greyscale
or a pharmaceutically acceptable salt, ester or prodrug thereof, see claim 64, see Abstract, and the substituents for R2 and R1 can be C1-C12-alkoxy, see para [0051]. Moreover, Van Duzer et al. teaches compound 40 depicted below:

    PNG
    media_image2.png
    187
    402
    media_image2.png
    Greyscale

and compound 134 depicted below:

    PNG
    media_image4.png
    196
    357
    media_image4.png
    Greyscale
as two of exemplified compounds of the formula (I) having an excellent IC50 for HDAC6, see pages 13, 20, and 36. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substituted the compound of the claims of both U.S. patents with compound 40 and the modified obvious version compound 40 taught by Van Duzer et al. to give the instant claims. One would have been motivated not only by the teaching of Van Duzer et al. (i.e., methoxy and hydrogen are replaceable, see para [0051]) but also because both compound 40/obvious modified compound 40 and the compound of both U.S. patent claims are HDAC6 specific inhibitor.  One would reasonably expect the substitution to be functionally equivalent. 





Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.